DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.175(f) which requires several claims to be numbered consecutively in Arabic numerals. A set of the instant claims misses claim 12. For the purpose of examination, claim 12 is considered to be canceled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 9 recite the limitation “the first ejector plate” in lines 2 and 3, respectively. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2 and 9 recite the limitation “the first ejector plate” in lines 2 and 3, respectively. It is unclear whether the first ejector plate means the same as a/the first moveable element (claim 1 lines 4 and 9; claim 8 lines 4 and 9) or not. The Applicant seems to mean that the first ejector plate 40 or 340 is the first moveable element, and they are not different from each other (i.e., the assembly does not have both the first moveable element and the first ejector plate as claims 1 and 2 or claims 8 and 9 recite) (Instant Specification: e.g., FIGUREs 2, 6). For the purpose of examination, the limitation “the first ejector plate” would be interpreted as “the first moveable element” according to the Instant Specification. 
Claims 7 and 15 recite the limitation “the first ejector plate” in line 2, respectively. There is insufficient antecedent basis for this limitation in the claim. 
Claims 7 and 15 recite the limitation “the first ejector plate” in line 2, respectively. It is unclear whether the first ejector plate means the same as a/the first moveable element (claim 1 lines 4 and 9; claim 8 lines 4 and 9) or not. The Applicant seems to mean that the first ejector plate 240 is the first moveable element, and they are not different from each other (i.e., the assembly does not have both the first moveable element and the first ejector plate as claims 1 and 7 or claims 8 and 15 recite) (Instant Specification: ¶ [0042], FIGURE 4). For the purpose of examination, the limitation “the first ejector plate” would be interpreted as “the first moveable element” according to the Instant Specification. 
	Appropriate correction or clarification are required


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 8, the claims recite the limitations of a hydraulic advancement/postponement assembly as common features as follows, and Aoki (US 20090025577 A1) teaches the limitations: 
a hydraulic advancement/postponement assembly (ram driving apparatus) (abstract; FIGURE 4), comprising:
a first hydraulic cylinder (small-diameter cylinder 7) having a first housing (7), the first housing (small-diameter cylinder 7) having a first internal diameter and a first length defining a first housing volume and a first piston (7P) at least partially disposed within the first housing, the first housing connected to a first moveable element (moving member 17) and the first piston (piston 7P and piston rod 7R) connected to a fixed element (fixing unit 9) (of note, claims 21 and 22 recite “the first piston connected to one of the second ejector plate and a fixed element”);
a second hydraulic cylinder (large-diameter cylinder 5) disposed in fluid communication (connection paths 19A and 19B; on-off calves 21A and 21B, respectively to the paths) with the first hydraulic cylinder and having a second housing, the second housing (large-diameter cylinder 5) having a second internal diameter and a second length defining a second volume and a second piston at least partially disposed within the second housing, the second housing (cylinder 5) connected to the first moveable element (moving member 17) and the second piston (piston 5P and piston rod 5R) connected to the second ejector plate (ram 3) (of note, claims 21 and 22 recite “the second piston connected to the other of the second ejector plate and the fixed element”) (¶ [0061]-¶ [0063]; FIGURE 4).
Aoki also teaches that a pressure reception area of the large-diameter piston 5P is set several times as large as that of the small-diameter piston 7P (¶ [0044]). Here, the large-diameter cylinder 5 and the small-diameter cylinder 7 are set to be almost equal in length, but it is to be noted that the large-diameter cylinder and the small-diameter cylinder do not mean magnitudes of diameters of the cylinders but magnitudes of the pressure reception areas of the inserted pistons, and further, the small-diameter cylinder 7 can be either longer or shorter than the large-diameter cylinder 5 (¶ [0044]). 
Although Aoki teaches that the large-diameter cylinder (i.e., second housing) and the small-diameter cylinder (i.e., first housing) do not mean magnitudes of diameters of the cylinders but magnitudes of the pressure reception areas of the inserted pistons, and further, the small-diameter cylinder 7 can be either longer or shorter than the large-diameter cylinder 5 (¶ [0044]), it would NOT be obvious to one of ordinary skill in the art that the first housing volume is substantially equal to the second housing volume when Aoki teaches that a pressure reception area of the large-diameter piston 5P is set several times as large as that of the small-diameter piston 7P (¶ [0044]), and the large-diameter cylinder 5 and the small-diameter cylinder 7 are set to be almost equal in length (FIGURE 4). Furthermore, Aoki explicitly teaches that in the prior art, the working fluid supplied from the small-diameter cylinder 103 enables the large-diameter piston rod 101R to reciprocate, and due to this, to make a stroke length of the large-diameter piston rod 101R large, it is disadvantageously necessary to increase a length of the small-diameter cylinder 103 (¶ [0010]; FIGURE 1). Thus, when Aoki teaches that a pressure reception area of the large-diameter piston 5P is set several times as large as that of the small-diameter piston 7P (¶ [0044]), the length of the small-diameter cylinder 7 must be set to be larger (for example, several times larger) than the length of the large-diameter cylinder 5, and then, the condition of the recited limitation would be contrary to what Aoki asserts that the present invention has been achieved to solve the problem by setting the large-diameter cylinder 5 and the small-diameter cylinder 7 to be almost equal in length (¶ [0013], ¶ [0044]). For this reason, Aoki teaches away the limitation “the first housing volume is substantially equal to the second housing volume.”
Luepke (US 20170241446 A1) teaches a high-precision hydraulic actuator including a drive mechanism, a first cylinder (220) comprising a first piston (250) coupled to the drive mechanism, and a second cylinder (230) comprising a second piston (240), and the first cylinder (220) includes a first fluid reservoir (224) and a second fluid reservoir (226), with the first piston (250) disposed between the first fluid reservoir and the second fluid reservoir, and the second cylinder (230) includes a third fluid reservoir (234) and a fourth fluid reservoir (236), with the second piston disposed between the third fluid reservoir and the fourth fluid reservoir (abstract; FIGURE 2A). Luepke also teaches the sum of the volume of reservoir 224, fluid line 260, and reservoir 236 together is approximately equal to the sum of the volume of reservoir 226, fluid line 270, and reservoir 234 (¶ [0025]; FIGURE 2A). Here, although Luepke teaches a relation of the volumes of reservoirs, which are equally the same, but the teaching only means that the total volume of a part of the first housing, which is divided by a first piston, and a part of the second housing, which is divided by a second piston and connected to the part of the first housing, should be equal to the total volume of the rest of the first housing and the rest of the second housing, which is connected to the rest of the first housing. Thus, the relation does not teach or derive the recited limitation of “the first housing volume is substantially equal to the second housing volume.”
Therefore, Aoki in view of Luepke does not teach, motivate, or suggest all the claimed limitations of claim 8. 
Nguyen (US 20150140160 A1) teaches a hydraulic assembly having a first housing and a second housing 35, 39, and each respective housing 35, 39 maintains substantially equal fluid volumes during operation (abstract, ¶ [0021], ¶ [0022], FIGURE 1). Although Nguyen’s disclosure could be relevant to the recited claim and the earliest effective filing date of Nguyen is before the instant application, the Examiner acknowledges that Nguyen is not qualified as prior art as the exceptions under 35 U.S.C. 102(b)(1)(A) and 102(b)(2) are applied. However, this reference is listed for future reference. 
An updated search of the relevant prior art failed to turn up any other prior art references which anticipate or could be used individually or in combination to set forth a prima facie case of obviousness and upon which to base a prior art rejection for claims rejecting these limitations. 
Thus, claim 8 is allowable, claims 10-11 and 13-14 are allowable as being dependent from the allowable claim 8, and claims 9 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Aoki teaches the limitations of the common features listed above and further teaches that the large-diameter cylinder (i.e., second cylinder) and the small-diameter cylinder (i.e., first cylinder) do not mean magnitudes of diameters of the cylinders but magnitudes of the pressure reception areas of the inserted pistons, and further, the small-diameter cylinder can be either longer or shorter than the large-diameter cylinder (¶ [0044]). However, Aoki does not teach that (A) the second internal diameter is less than the first internal diameter, and the second rate is greater than the first rate, and (B) the first volume is substantially equal to the second volume. 
Regarding deficiency (A), Jeanjean (US 20050129805 A1) teaches a hydraulic device for the back and forth movement and locking of a machine part, in particular for the opening, closing, and locking of an injection molding tool (abstract). Jeanjean stipulates that various embodiments of conventional hydraulic devices are known that have a functional separation which is so configured that, on one hand, closing and opening take place with little force and at high speed, and, on the other hand, the final approach and locking of the half-molds of the injection molding tool takes place with great force and at slight speed (¶ [0002]). One of the known embodiments includes a first piston as high-speed piston, provided on one end of a piston rod and sized with a comparably small diameter, and a second piston as working piston, provided on the other end of the piston and sized with a comparably significantly greater diameter (¶ [0003]). Furthermore, it is intrinsic that the velocity of the piston of a smaller-diameter cylinder is greater than the velocity of the piston of a larger-diameter cylinder in a hydraulic system when the one piston of one of the cylinders moves respectively in translation of the one piston of the other cylinder.
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the ram driving apparatus of Aoki to have a large-diameter cylinder and a small-diameter cylinder as a first cylinder and a second cylinder, respectively, as taught by Jeanjean, in order to obtain known results or a reasonable expectation of successful results of yielding (relatively) high-speed movement of the hydraulic ejector (i.e., second ejector) with (relatively) little force, which is suitable for closing and opening of molds or ejection of a molded article instead of pressurizing or locking of molds during injection molding. 
However, regarding deficiency (B), Aoki in view of Jeanjean and Luepke does not teach, motivate, or suggest all the claimed limitations of claim 1 (as presented above regarding claim 8). 
Thus, claim 1 is allowable, claims 3-6 are allowable as being dependent from the allowable claim 1, and claims 2 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-11, 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-15 of U.S. Patent No. 11,052,576 (hereinafter Nguyen), respectively, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Regarding independent claims 1 and 8, although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of the instant application merely broaden the scope of claims 1 and 10 by eliminating the elements and their functions of the claims as set forth below. 
Claim 1 of Instant Application
Claim 1 of Nguyen
A hydraulic advancement/postponement assembly, comprising:

a first hydraulic cylinder having a first housing, the first housing having a first internal diameter and a first length defining a first volume and a first piston at least partially disposed within the first volume, the first housing configured to be connected to a first moveable element and the first piston configured to be connected to a fixed element; and

a second hydraulic cylinder disposed in fluid communication with the first hydraulic cylinder and having a second housing, the second housing having a second internal diameter and a second length defining a second volume and a second piston at least partially disposed within the second volume, the second housing configured to be connected to the first moveable element and the second piston configured to be connected to a second moveable element;

wherein the first volume is substantially equal to the second volume, the second internal diameter being less than the first internal diameter and the second length being greater than the first length.

A hydraulic advancement/postponement assembly, comprising:

a first ejector plate;
a second ejector plate opposing the first ejector plate;

a first hydraulic cylinder having a first housing defining a first housing volume and a first piston at least partially disposed within the first housing, the first housing connected to the first ejector plate and the first piston connected to a fixed element;

a second hydraulic cylinder disposed in fluid communication with the first hydraulic cylinder, the second hydraulic cylinder having a second housing defining a second housing volume and a second piston at least partially disposed within the second housing, the second housing connected to the first ejector plate and the second piston connected to the second ejector plate;

wherein the first housing volume is substantially equal to the second housing volume, the first housing defining a first internal diameter and a first length, and the second housing defining a second internal diameter and a second length, the second internal diameter being less than the first internal diameter and the second length being greater than the first length; and

wherein translation of the first ejector plate and the first housing between a first position and a second position at a first rate is configured to position the second piston of the second hydraulic cylinder and the second ejector plate between the first position and the second position at a second rate, the second rate being greater than the first rate.

Claim 8 of Instant Application
Claim 10 of Nguyen
A hydraulic advancement/postponement assembly, comprising:

a first hydraulic cylinder having a first housing, the first housing having a first internal diameter and a first length defining a first volume and a first piston at least partially disposed within the first volume, the first housing configured to be connected to a first moveable element and the first piston configured to be connected to a fixed element; and

a second hydraulic cylinder disposed in fluid communication with the first hydraulic cylinder and having a second housing, the second housing having a second internal diameter and a second length defining a second volume and a second piston at least partially disposed within the second volume, the second housing configured to be connected to the first moveable element and the second piston configured to be connected to a second moveable element;

wherein the first volume is substantially equal to the second volume, the second internal diameter being greater than the first internal diameter and the second length being less than the first length.

A hydraulic advancement/postponement assembly, comprising:

a first ejector plate;
a second ejector plate opposing the first ejector plate;

a first hydraulic cylinder having a first housing defining a first housing volume and a first piston at least partially disposed within the first housing, the first housing connected to the first ejector plate and the first piston connected to a fixed element;

a second hydraulic cylinder disposed in fluid communication with the first hydraulic cylinder, the second hydraulic cylinder having a second housing defining a second housing volume and a second piston at least partially disposed within the second housing, the second housing connected to the first ejector plate and the second piston connected to the second ejector plate;

wherein the first housing volume is substantially equal to the second housing volume, the first housing defining a first internal diameter and a first length, and the second housing defining a second internal diameter and a second length, the second internal diameter being greater than the first internal diameter and the second length being less than the first length; and

wherein translation of the first ejector plate and the first housing between a first position and a second position at a first rate is configured to position the second piston of the second hydraulic cylinder and the second ejector plate between the first position and the second position at a second rate, the second rate being less than the first rate.



	In view of the above, considering a first ejector plate and a second ejector of Nguyen as a first moveable element and a second moveable element, respectively (see the above table, the terms marked with shading), it is clear that the conflicting claims are not patentably distinct from each other because claims 1 and 8 of the instant application merely broadens the scope of claims 1 and 10 of Nguyen by eliminating the underlined portions of the limitations of claims 1 and 10, respectively. 
Claims 2-6 and claims 9-11 and 13-14 of the instant application is identical/similar to claims 2-6 and claims 11-15 of Nguyen, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        

/LEITH S SHAFI/Primary Examiner, Art Unit 1744